Citation Nr: 1648351	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for service connection for eczema/seborrheic dermatitis, and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1952 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction over the claim has since been transferred to the RO in Baltimore, Maryland.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the RO for further development.  

REMAND

In his January 2013 substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) sitting at the RO in Baltimore, Maryland, as well as a hearing at the Central Office in Washington, D.C.  Based on this request, a DRO hearing was scheduled for March 2016 at the RO.  

The record indicates that the Veteran did not appear for the March 2016 DRO hearing.  Subsequently, in May 2016, the RO noted that the Veteran had requested a DRO hearing to be conducted via telephone, but indicated that they were unable to fulfill such a request, as the office lacked the technology to record a hearing conducted over the phone. 

Unfortunately, the case was then transferred to the Board before a proper disposition could be made concerning the Veteran's withdrawn DRO hearing request. 

The Board notes that a request for a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (a) (2016).  Here, as a result of the January 2013 request, the Board finds that the Veteran has a pending request for a Central Office hearing.  However, before a Central Office hearing can be scheduled, the Veteran's case must be remanded to the RO for proper disposition of the withdrawn DRO hearing request.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's case to the RO for proper disposition of the DRO hearing request.

2.  Following the completion of the above, the RO must return the claims folder to the Board for proper scheduling of the Veteran's requested Central Office hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




